Citation Nr: 0011970	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  94-04 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, with superimposed L5-S1 disc bulge, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for adjustment 
disorder with anxiety and depression, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to 
September 1984.  This appeal arose from a September 1993 
rating decision of the Department of Veterans Affairs (VA), 
Hartford, Connecticut, regional office (RO).  

In November 1997, the Board of Veterans' Appeals (Board) 
denied the veteran's claim for service connection for post-
traumatic stress disorder, and remanded the issues of 
entitlement to increased evaluations for adjustment disorder 
and a low back condition for additional development.  
Subsequently, rating actions in March 1999 and August 1999 
continued the prior denials.

A written statement from the veteran received in April 1999 
indicated that the veteran may be attempting to reopen his 
previously denied claim for service connection for an ankle 
disability.  That issue is referred to the RO for initial 
adjudication.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran's service-connected lower back disability is 
manifested by a severe limitation of lumbar spine motion as 
well as pain, muscle spasm and disc herniation without 
evidence of nerve root impingement; the current evidence does 
not demonstrate absent ankle jerk or persistent symptoms of 
sciatic neuropathy, and there is no ankylosis or demonstrable 
deformity of a vertebral body shown.

3.  The Board has considered both the pre-November 1996 and 
the post-November 1996 rating criteria in adjudicating the 
appellant's claim for an increased disability evaluation for 
adjustment disorder with anxiety and depression.

4.  VA examiners in 1996 and 1999 have concluded that it is 
likely that the veteran's reported psychiatric symptomatology 
is the result of malingering; he has persisted in reporting a 
history of Vietnam combat exposure despite the objective 
evidence that he never served in Vietnam.

5.  The appellant's adjustment disorder has not been 
objectively shown to be productive of definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and psychoneurotic symptoms which 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment; nor has it been objectively shown to 
result in occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events). 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for lumbosacral strain, with superimposed L5-S1 disc bulge, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, Codes 5292, 5293, 5295 (1999).

2.  The schedular criteria for a disability evaluation in 
excess of 10 percent for adjustment disorder with anxiety and 
depression are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Diagnostic Codes 
9410 (1995), 9435 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for increased evaluations are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a)(West 
1991).  That is, he has presented claims which are plausible.  
All relevant facts have been properly developed and no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Low Back Disorder

The service medical records show that the veteran complained 
of back pain on several occasions during service.  The Board 
granted service connection for chronic lumbosacral strain in 
February 1987.  A March 1987 rating decision assigned a 
noncompensable evaluation from September 1984.  A September 
1993 rating decision increased the evaluation from 
noncompensable to 20 percent disabling, from July 1992.  A 
May 1997 rating action increased the evaluation to 40 percent 
disabling, from April 1995.  The veteran contends that he is 
entitled to a higher evaluation.

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  Musculoskeletal disorders are rated 
with consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.1, 4.10, 4.40, 4.42 (1996).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The veteran's low back disability is currently evaluated at 
the maximum 40 percent under both Code 5292, for severe 
limitation of lumbar spine motion, and Code 5295, which 
contemplates severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
Part 4, Codes 5292, 5295 (1999).

Code 5293 provides a 60 percent evaluation where the evidence 
shows a pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. Part 4, Code 5293 (1999).

Magnetic resonance imaging (MRI) of the lumbar spine 
conducted in April 1995 showed mild diffuse narrowing of the 
distal lumbar canal, consistent with mild congenital spinal 
stenosis.  The MRI also demonstrated mild L5-S1 
circumferential disc bulge and facet joint degenerative 
change, resulting in mild bilateral neural foraminal 
stenosis.

A VA orthopedic examination was conducted in September 1996.  
The veteran reported constant low back pain with radiation to 
his left leg.  The veteran described frequent falls resulting 
from giving way of his left lower extremity.  The veteran was 
described as morbidly obese, and he had great difficulty 
getting around.  He used a cane in his right hand.  Range of 
lumbar spine motion was noted as:  flexion to 20 degrees; 
extension to 0 degrees; lateral rotation to 5 degrees; and 
lateral bending to 5 degrees.  There was palpable muscle 
spasm.  Deep tendon reflexes were diminished bilaterally.  
Strength was diminished in the left lower extremity to knee 
extension and foot dorsiflexion.  Sensation was grossly 
intact.  The assessment was of a patient with long-standing 
mechanical low back pain with evidence of stenosis and 
herniated disc.

The most recent VA orthopedic examination was conducted in 
May 1999.  The veteran reported progressive problems with 
largely left-sided back pain with frequent radiation down to 
the thigh and knee and occasionally further down into the 
foot.  The veteran indicated that his back problem had 
prevented him from working since 1993.  On examination, the 
veteran was noted to be morbidly obese and moving slowly and 
with a cane secondary to back discomfort.  There was palpable 
achiness over the left lower lumbar musculature.  Forward 
flexion was possible only to 20 degrees before the veteran 
complained of significant pain.  Extension was to 0 degrees; 
lateral bending was limited to 10 to 20 degrees with pain in 
the left lower lumbar musculature; and lateral rotation was 
approximately 15 degrees bilaterally secondary to pain.  
There was no reproducible muscular weakness of the proximal 
or distal muscles of the lower extremities, and no clear 
radiculopathy pattern.  Sensory testing was grossly normal, 
and there were minimal reflexes bilaterally at the knees and 
ankles bilaterally.  The examiner stated that the veteran had 
severe limitation of range of motion secondary to ongoing 
chronic muscle spasm.  With any attempts at increased motion 
or activity, he demonstrated increased pain and increased 
fatigability and incoordination.  The examiner noted that it 
was difficult to say that any specific degrees of additional 
range of motion were lost due to pain on use or fatigability.  
The examiner further noted that there was no evidence of 
fracture of a vertebral body or anatomic abnormality.  

The recent medical evidence demonstrates that the veteran's 
service-connected lower back disability causes severe 
limitation of lumbar spine motion, as well as pain, muscle 
spasm and disc herniation without evidence of nerve root 
impingement. 

As noted above, a 60 percent rating may be assigned for a 
pronounced level of intervertebral disc syndrome, with 
persistent symptoms and demonstrable muscle spasm, and little 
intermittent relief.  However, the current disability picture 
more closely approximates the severe level of intervertebral 
disc syndrome, with recurring attacks, which is contemplated 
by the 40 percent disability rating; the most recent 
examination did not demonstrate absent ankle jerk, a clear 
radiculopathy pattern, or persistent symptoms of sciatic 
neuropathy.  38 C.F.R. Part 4, § 4.7, Code 5293 (1999).

Also as noted above, the 40 percent rating is the maximum 
rating assignable under Codes 5292 or 5295, and the veteran's 
disability does not meet the criteria for a higher evaluation 
under Code 5293.  Higher ratings may also be assigned for 
ankylosis of the lumbar spine or where demonstrable deformity 
of a vertebral body due to fracture is shown.  38 C.F.R. Part 
4, Codes 5285, 5286, 5289 (1999).  However, no bony fixation 
of the spine or demonstrable deformity of a vertebral body 
has been demonstrated.  The complaints of pain made by the 
veteran are contemplated in the 40 percent disability, and 
are not subject to a higher evaluation; the most recent 
examiner noted found no additional range of motion was lost 
due to pain on use or fatigability.  See DeLuca, supra.; 38 
C.F.R. §§ 4.40, 4.45 (1999).  The record here does not 
approximate any applicable criteria for a rating in excess of 
40 percent.  38 C.F.R. § 4.7 (1999).  Since the weight of the 
evidence for and against the claim is not in relative 
equipoise, the reasonable doubt rule does not apply.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).

Adjustment Disorder with Anxiety and Depression

Service connection for adjustment disorder with anxiety and 
depression was granted in August 1987.  A noncompensable 
evaluation was assigned from September 1984.  A September 
1993 rating decision increased the evaluation to 10 percent 
disabling from July 1992.  The veteran contends that he is 
entitled to a higher evaluation.

The service connected adjustment disorder is currently 
evaluated as 10 percent disabling pursuant to Diagnostic Code 
9435.  It was rated under Code 9410 under the pre-November 
1996 criteria.  Under that criteria, the 10 percent 
evaluation contemplated less than the criteria for a 30 
percent, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent evaluation was warranted where a definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people was shown.  The 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
evaluation contemplated that the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation contemplated that the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation required either virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9410 (1995).  

Under the new criteria, effective November 7th, 1996, a 100 
percent evaluation requires total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is appropriate where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation is 
warranted where occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 30 percent evaluation is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  The current 10 
percent evaluation is appropriate where there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. Part 4, 
Diagnostic Code 9435 (1999).

In evaluating the appellant's claim to an increased 
disability evaluation for his adjustment disorder, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant should 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Accordingly, consideration will be given to both versions of 
the regulations to determine which version is most favorable 
to the appellant.  

Upon review of the record, the Board notes that based upon 
the facts in this case, neither the pre-November 1996 nor the 
post-November 1996 rating criteria are deemed to be more 
favorable to the appellant.  Accordingly, the claim has been 
considered pursuant to both sets of rating criteria for the 
applicable time periods in an effort to ensure due process.  
See VAOGCPREC 3-2000.

After careful review of the evidence of record and in 
particular the findings noted on VA examinations in September 
1995, November 1996 and May 1999 as well VA outpatient 
treatment reports dated from 1997 to 1998, the Board 
concludes that entitlement to an increased disability 
evaluation to the 30 percent level for adjustment disorder is 
not warranted.

Looking at the VA psychiatric examination in September 1995, 
the veteran provided a history of extensive combat and 
stressful experiences during service in Vietnam.  As noted in 
the Board's November 1997 decision, the objective evidence 
clearly demonstrates that the veteran never served in 
Vietnam.  Accordingly, his reported symptoms attributed to 
that false history must be regarded with skepticism.  The 
examiner indicated that the veteran appeared periodically 
distressed by his remembrances of Vietnam material.  He 
became tearful and appeared depressed.  Thought processes 
were negative for suicidal or homicidal thoughts.  The 
veteran denied auditory hallucinations or delusional 
material.  The veteran was fully oriented, and his cognitive 
processes were grossly intact.  Judgment and insight were 
fair.  The diagnosis was post-traumatic stress disorder, and 
the Global Assessment of Functioning (GAF) score was noted as 
45.  

Considering the veteran's impairment under the regulations in 
effect at the time of the September 1995 examination, the 
Board finds the veteran's reported combat history and 
demonstration of distress at remembrance of Vietnam events 
utterly lacking in credibility given the objective evidence 
of record that he never served in Vietnam.  Accordingly, the 
GAF score of 45, which was assigned based on this inaccurate 
information, cannot serve to support a 30 percent evaluation 
which requires objective evidence of definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and psychoneurotic symptoms which 
results in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.

A VA psychiatric examination was conducted in November 1996, 
shortly after the new regulations came into effect.  The 
veteran again provided a history rich in obviously fraudulent 
Vietnam combat stories.  He reported post-traumatic stress 
disorder symptomatology which he related to his claimed 
Vietnam service.  On examination, the veteran was somewhat 
disheveled and malodorous.  His speech was well-articulated, 
logical and goal-directed, without evidence of thought 
disorder.  The veteran was not suicidal or homicidal, and he 
was not hallucinating or delusional.  He was alert and 
oriented times three.  The veteran became emotional when 
talking about Vietnam experiences.  The diagnoses were rule 
out malingering, rule out post-traumatic stress disorder, 
history of major depression, history of polysubstance abuse, 
and anti-social personality disorder.  The GAF score was 60.  
The examiner stated that it was impossible to ascertain 
whether the veteran really participated in the Vietnam war.  
If it were possible to confirm this participation, his claim 
for post-traumatic stress disorder symptoms would be 
substantiated.  "Otherwise, it seems very likely right now 
that the patient could be malingering with the purpose of 
financial advantage from his service connection."

As noted above, the veteran did not serve in Vietnam.  Thus, 
his reported symptoms on the November 1996 examination must 
be seen as symptoms of malingering, and cannot provide a 
basis for an increased evaluation.

The most recent VA psychiatric examination was conducted in 
May 1999.  This time, the veteran reported that he had 
experienced the illusion of seeing his dead parents walking 
around, particularly in shadows.  He also had heard his 
parents' voices urging him that it was "time to come."  The 
veteran reported fear of the dark, and an expectation that he 
would soon be visited by death, in the form of a 'grim 
reaper" figure that would meet him on a dark street.  He 
also reported feeling depressed, crying frequently, and 
having trouble sleeping.  He had no suicidal ideation, but 
did sometimes put himself in dangerous situations with a high 
likelihood of coming to harm.  The veteran reported that he 
had been jailed in 1991 for embezzlement.  The examiner noted 
the previous questions about the veteran's possible 
malingering, and stated that "in an examination of this 
brevity and this symptomatic presentation, it is impossible 
to rule out or rule in malingering, but given previous 
concerns, it is noteworthy that this cannot be ruled out."  
The diagnoses were adjustment disorder with highly atypical 
features of hallucinations and delusion, major depressive 
disorder, recurrent, with atypical psychotic features.  The 
GAF score was 60.

The Board notes that, again on the most recent examination, 
the VA examiner discused evidence of malingering, and his 
reported symptomatology was noted to be atypical for his 
diagnoses.  The veteran once again reported symptoms based at 
least in part on his claimed Vietnam service.  Given the 
veteran's continued lack of credibility in his reported 
history, the Board is unable to find a basis to conclude that 
his service connected psychiatric disability merits a 30 
percent evaluation under the current regulations, which 
require objective evidence of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss (such as forgetting 
names, directions, recent events).

In the absence of any additional evidence to establish that 
the appellant's psychiatric impairment attributable to the 
service-connected adjustment disorder has increased in 
severity such to meet the criteria for a disability 
evaluation in excess of the currently assigned 10 percent 
rating, the Board concludes that entitlement to an increased 
disability evaluation for adjustment disorder with anxiety 
and depression is not warranted.


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

